Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Rofougaran(US 2009/0212390).
Regarding claim 1, Rofougaran discloses a device, comprising: a dielectric substrate having a major surface(Figure 18, 40; Paragraph 121), the major surface aligning with and parallel to a major surface of a second substrate(Figure 18, 44; Paragraph 121); a plurality of chips arranged on the major surface of the dielectric substrate, comprising a plurality of Extremely High Frequency (EHF) communication units(Figure 18, 46; Paragraph 119, two or more communication paths), wherein each of the plurality of EHF communication units comprises an antenna and is configured to transmit and/or receive respective EHF electromagnetic signals in a first direction away from the major surface of the dielectric substrate(Paragraph 121), and wherein each of the plurality of EHF communication units is configured to establish a respective communication channel oriented in the first direction with a corresponding EHF communication unit of a second plurality of EHF communication units disposed at a corresponding location of the major surface of the second substrate(Figure 18, Paragraph 121). 
Regarding claim 2, Rofougaran discloses the device of claim 1, wherein the substrate and the second substrate are separated by an intervening layer(Paragraph 121).

Regarding claim 4, Rofougaran discloses the device of claim 2, wherein the intervening layer comprises a conductive material and includes a window configured to allow transmission of EHF communications signals corresponding to a communication channel of the respective communication channels through the window(Paragraph 156).
Regarding claim 5, Rofougaran discloses the device of claim 4, wherein the window comprises a dielectric material formed within the intervening layer(Paragraph 121, 156).
Regarding claim 6, Rofougaran discloses the device of claim 1, further comprising at least one data storage chip in communication with at least one of the plurality of EHF communication units(Paragraphs 104, 152). 
Regarding claim 7, Rofougaran discloses the device of claim 6, further comprising one or more controller chips configured to control operations of the at least one data storage chip and the at least one of the plurality of EHF communication units(Paragraphs 104, 152).
Regarding claim 8, Rofougaran discloses the device of claim 6, wherein operations of the at least one storage chip and the at least one of the plurality of EHF communication units are controlled by a controller chip mounted on the second substrate, via a communication channel of the respective communication channels(Paragraphs 104, 152).
Regarding claim 9, Rofougaran discloses the device of claim 1, further comprising a power storage device coupled to an inductive power receiver to store electrical power converted from inductive energy received by the inductive power receiver, and to supply the stored electrical power to the plurality of chips(Paragraph 147)
Regarding claim 11, Rofougaran discloses the device of claim 1, wherein the plurality of chips are arranged in a grid( Figure 18).

Regarding claim 13, Rofougaran discloses the system of claim 12, wherein the substrate and the second substrate are separated by an intervening layer(Paragraph 121).
Regarding claim 14, Rofougaran discloses the system of claim 13, wherein the intervening layer comprises a conductive material and includes a window configured to allow transmission of EHF communications signals corresponding to a communication channel of the respective communication channels through the window(Paragraph 156).
Regarding claim 15, Rofougaran discloses the system of claim 15, wherein the window comprises a dielectric material formed within the intervening layer(Paragraphs 121, 156).

Regarding claim 17, Rofougaran discloses the system of claim 16, further comprising one or more controller chips mounted on the major surface of the substrate and configured to control operations of the at least one data storage chip and the at least one of the plurality of EHF communication units(Paragraphs 104, 152).
Regarding claim 18, Rofougaran discloses the system of claim 16, wherein operations of the at least one storage chip and the at least one of the plurality of EHF communication units are controlled by a controller chip mounted on the second substrate, via a communication channel of the respective communication channels(Paragraphs 104, 152).
Regarding claim 19, Rofougaran discloses the system of claim 12, further comprising a power storage device coupled to an inductive power receiver to store electrical power converted from inductive energy received by the inductive power receiver, and to supply the stored electrical power to the plurality of chips(Paragraph 147).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rofougaran(US 2009/0212390) and Hemmi(US 2008/0150799).

Regarding claim 20, Rofougaran discloses the system of claim 12, but does not specifically disclose each of the plurality of EHF communication units includes a transducer to transmit or receive electromagnetic radiation having a polarization characteristic, each of the plurality of EHF communication units positioned on the major surface of the dielectric substrate such that adjacent EHF communication units of the plurality of EHF communication units have different respective polarization characteristics. However, Hemmi discloses polarization control system for an antenna array where the first antenna elements have a direction of polarization that is different from a direction of polarization of the second antenna elements(Paragraph 3). It would be obvious to one with ordinary skill in the art at the time of the invention to modify Rofougaran in view of Hemmi as polarization antennas are beneficial because two sets of antennas polarized in opposite directions they will not interfere with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185